                                  CASE 0:20-cr-00252-WMW-HB Doc. 83 Filed 01/28/21 Page 1 of 1

                                       IN THE UNITED STATES DISTRICT COURT
                                                    FOR THE DISTRICT OF MINNESOTA

                                                    ARRAIGNMENT MINUTES
UNITED STATES OF AMERICA,                                                      COURT MINUTES - CRIMINAL
                 Plaintiff,                                                          BEFORE: TONY N. LEUNG
 v.                                                                                     U.S. Magistrate Judge

Elizabeth Reeves Sporleder (2),                                         Case No:               20-cr-252 WMW/HB
                                       Defendant.                       Date:                  January 28, 2021
                                                                        Court Reporter:        Lynne Krenz
                                                                        Video Conference
                                                                        Time Commenced:         3:20 p.m.
                                                                        Time Concluded:         3:21 p.m.
                                                                        Time in Court:          1 minute


APPEARANCES:

   Plaintiff: Nathan Nelson, Assistant U.S. Attorney
   Defendant: Shannon Elkins,
                   X FPD

Superseding Indictment Dated: 11/4/2020

          X Reading of Indictment Waived                 X Not Guilty Plea Entered

Government Disclosures Due Date:                    February 4, 2021
Defendant’s Disclosures Due Date:                   February 11, 2021
Motion Filing Date:                                 February 18, 2021
Motion Response Date:                               March 4, 2021
Notice of Intent to call Witnesses:                 March 4, 2021
Responsive Notice Deadline:                         March 8, 2021
Motion Hearing Date:                                March 12, 2021 at 1:00 p.m. via video conference before Magistrate Judge Hildy
                                                                Bowbeer
Voir Dire/Jury Instruction Due Date:                March 8, 2021
Trial Date:                                         March 22, 2021 at 9:00 a.m. before District Judge Wilhelmina M. Wright in CR7A, St.
                                                                                      Paul

Other Remarks:
 X Counsel to be notified of additional dates by separate Order to be issued.
 X Defendant consents to this hearing via video conference.

                                                                                                                          s/SAE
                                                                                                  Signature of Courtroom Deputy




M:\templates\Arraignment Minutes.wpt                                                                                    Template Updated 06/2013
